Opinion issued July 3, 2002
 
 
 




In The
Court of Appeals
For The
First District of Texas



NO. 01-02-00434-CV



ANGELA ARCHIELD, Appellant

V.

PARK LANE II L.P. D/B/A TEXAS PARKLANE II L.P PARTNERSHIP AND
TARANTINO PROPERTIES, INC.



On Appeal from the 61st District Court
Harris County, Texas
Trial Court Cause No. 2001-09598



O P I N I O N
 The parties have filed an agreement settling all claims signed by the attorneys
representing all the parties.  See Tex. R. App. P. 42.1(a)(1).
	To dispose of the appeal in accordance with the parties' agreement, the trial
court judgment, dated February 27, 2002, is reversed and the case is  remanded to
the trial court for the entry of a Take Nothing Judgment.  See id.; Tex. R. App. P.
43.2.(d).
PER CURIAM
Panel consists of Justice Mirabal and Alcala.
Do not publish.  Tex. R. App. P. 47.